DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 9, as well as the cancelation of claim 2, as filed on February 16, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claim 1 and new claim 9 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20130146804) in view of Shimizu et al. (US20080125017).
Regarding claim 1, Mizuno discloses a polishing composition used for polishing an object to be polished that contains an (a) material having silicon-nitrogen bonding and (b) other materials (paragraph 0028), the polishing composition consisting of: organic acid-immobilized silica (paragraph 0010); a dispersing medium (water reads on a dispersing medium, paragraph 0010); a silicone oil having a polyoxyalkylene chain, (paragraph 0045), and an acid (paragraph 0024), wherein the acid is hydrochloric acid (paragraph 0024).  Mizuno is silent about the silicone oil having a polyoxyalkylene chain being a selection ratio improver that improves a ratio of a polishing speed of the (a) material to a polishing speed of the (b) materials; however, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Mizuno is silent about the silicone oil having a polyoxyalkylene chain is a side-chain type polyoxyalkylene modified silicone oil.  However, Shimizu teaches that a polyoxyalkylene modified silicone oil in a polishing composition can be a side-chain type polyoxyalkylene modified silicone oil (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a side-chain type polyoxyalkylene modified silicone oil as taught by Shimizu, which is a known silicone oil having a polyoxyalkylene chain, in the composition of Mizuno, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
 Regarding claim 3, Shimizu discloses that the molecular weight for the polyoxyalkylene modified silicone oil used in a polishing composition is preferably greater than or equal to 200 and less than or equal to 100,000 (paragraph 0027).  
Regarding claim 4, Mizuno discloses wherein the organic acid-immobilized silica is sulfonic acid-immobilized silica (paragraph 0011).
Regarding claim 5, Mizuno discloses wherein the pH is less than or equal to 4 (paragraph 0021).
Regarding claim 6, Mizuno discloses manufacturing method of the polishing composition (paragraph 0007) according to claim 1, the manufacturing method comprising: a step of mixing the organic acid-immobilized silica, the dispersing medium, the selection ratio improver, and the acid (paragraphs 0010, 0023 and 0045).
Regarding claim 7, Mizuno discloses a polishing method (paragraph 0007), comprising: a step of polishing an object to be polished that contains an (a) material having silicon-nitrogen bonding and (b) other materials, by using the polishing composition according to claim 1 (paragraphs 0010, 0023 and 0045).
Regarding claim 8, Mizuno discloses manufacturing method of a semiconductor substrate (paragraphs 0001 and 0007), the manufacturing method comprising: a step of polishing a semiconductor substrate that contains an (a) material having silicon- nitrogen bonding and (b) other materials, by the polishing method according to claim 7 (paragraphs 0001 and 0010).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20130146804) in view of Tu et al. (US20140370696).
Regarding claim 1, Mizuno discloses a method for improving a selection ratio of a polishing speed of an (a) having silicon-nitrogen bonding to a polishing speed of (b) polycrystalline silicon material (paragraphs 0007 and 0028) comprising: a step of polishing an object to be polished that contains the (a) material having silicon-nitrogen bonding and the (b) polycrystalline silicon materials (paragraphs 0007 and 0028) comprising: a step of polishing an object to be polished that contains the (a) materials having silicon-nitrogen bonding and the (b) polycrystalline silicon materials  by using a polishing composition, wherein the polishing composition contains: organic acid-immobilized silica (paragraph 0010); a dispersing medium (water reads on a dispersing medium, paragraph 0010); a selection ratio improver that improves a ratio of a polishing speed of the (a) material to a polishing speed of the (b) materials, wherein the selection ratio improver is organopolysiloxane having a hydrophilic group (a silicone oil having a polyoxyalkylene chain, paragraph 0045), and an acid (paragraph 0024).   
Mizuno is silent about polycrystalline silicon materials being material having silicon oxide.  However, Mizuno discloses that the method is intended to be used to polish silicon nitride with high selectivity relative to polycrystalline silicon (paragraphs 0007 and 0028).  In addition, Tu teaches that a native oxide is spontaneously formed on an exposed polycrystalline silicon (polysilicon, paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use the method of Mizuno to polish a substrate with both silicon nitride and polycrystalline silicon exposed, with a reasonable expectation of success.  When polycrystalline is exposed, a native oxide is spontaneously formed on an exposed polycrystalline silicon as taught by Tu (polysilicon, paragraph 0026). A polycrystalline silicon with a native oxide reads on a material having silicon oxide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713